                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 19-80979-CIV-SMITH

MARGARETTE REVOL,

       Plaintiff,

v.

WELLINGTON REGIONAL MEDICAL
CENTER, et al,

      Defendants.
__________________________________/

     ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS

       This matter comes before the Court upon Defendants’ Motion to Dismiss the Complaint

[DE 10]. Plaintiff, proceeding pro se, brings this employment discrimination action under the

Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12112–12117 (“ADA”), alleging that

Defendants engaged in the failure to accommodate Plaintiff’s disability and retaliation. Defendants

contend that Plaintiff has failed to state a claim for employment discrimination under the ADA;

that Plaintiff has failed to exhaust her administrative remedies for her retaliation claim; and that

Plaintiff has improperly filed suit against two of the defendants. The Court has carefully reviewed

the Motion to Dismiss, Plaintiff’s Response [DE 12], Defendants’ Reply [DE 13], the applicable

law, and the record as a whole. For the reasons set forth below, the Motion to Dismiss is granted

in part and denied in part.

I.     BACKGROUND

       According to the allegations of the Complaint [DE 1], Plaintiff Margarette Revol began

working at Wellington Medical Center as a full-time registered nurse in 2015 on a two-year

                                                 1
employment contract. Plaintiff suffers from a recurring blood coagulation disorder, which

eventually turned into a pulmonary embolism (blood clot in the lungs). Her condition causes,

among other things, a shortness of breath, chest pain, an inability to move rapidly, and

hospitalization often. She first experienced the disorder in January 2016, and claims that it reoccurs

every four months. Initially, the hospital would allow Plaintiff to take some time off from work to

recuperate whenever her disorder would occur. Eventually, however, the hospital denied Plaintiff’s

request to work on a “per diem” schedule, among other requests for accommodations, which would

have provided her with more flexibility in her work schedule and allowed her to manage her

condition. Plaintiff continued to work full time and without accommodations while trying to apply

for different positions on different floors of the hospital. After an over month long leave of absence,

on June 28, 2017, Plaintiff received a call from the hospital’s human resources manager, Mary Jo

Caracciolo, who informed Plaintiff that she was being removed from the work schedule altogether.

Plaintiff has been out of work since then.

       This lawsuit followed. Plaintiff filed her Complaint in this Court on July 16, 2019, against

Wellington Medical Center, Wellington Medical Center, Inc., Mary Jo Caracciolo, and Sam Cassel

(the Chief Nursing Officer). The Complaint is set forth on a standard form for pro se plaintiffs for

employment discrimination. Under the section asking about discriminatory conduct, Plaintiff

checked (1) “failure to accommodate my disability” and (2) “retaliation.” (DE 1 at 4.) Defendants

have jointly moved to dismiss the Complaint with prejudice.

II.    LEGAL STANDARD

       A pleading in a civil action must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A Rule 12(b)(6) motion to dismiss

tests the sufficiency of the complaint against Rule 8’s legal standard. To survive a motion to



                                                  2
dismiss, a plaintiff must plead sufficient facts to state a claim that is “plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

Court’s consideration is limited to the allegations in the complaint. GSW, Inc. v. Long Cty., 999

F.2d 1508, 1510 (11th Cir. 1993). All factual allegations are accepted as true and all reasonable

inferences are drawn in the plaintiff’s favor. Speaker v. U.S. Dep’t of Health & Human Servs. Ctrs.

For Disease Control & Prevention, 623 F.3d 1371, 1379 (11th Cir. 2010). Although pro se

pleadings are held to a less stringent standard and construed liberally, Boxer X v. Harris, 437 F.3d

1107, 1110 (11th Cir. 2006), a pro se complaint must satisfy the basic pleading requirements of

applicable law and the Federal Rules of Civil Procedure. Moon v. Newsome, 863 F.2d 835, 837

(11th Cir. 1989).

III.   DISCUSSION

       A.      ADA - Discrimination

       Defendants argue that the Complaint fails to state a claim for employment discrimination

under the ADA. The ADA provides that an employer shall not discriminate against a qualified

employee based on that employee’s disability. 42 U.S.C. § 12112(a). To establish a prima facie

case of discrimination, an employee must show (1) that she has a disability, (2) that she is a

“qualified individual,” and (3) that her employer unlawfully discriminated against her because of

her disability. See id. at 1226. An employer unlawfully discriminates against a qualified individual

with a disability when the employer fails to provide “reasonable accommodations” for the

disability, unless doing so would impose undue hardship on the employer. 42 U.S.C. §

12112(b)(5)(A); 29 C.F.R. § 1630.9(a); D’Angelo v. ConAgra Foods, Inc., 422 F.3d 1220, 1225–

26 (11th Cir. 2005).




                                                  3
       Defendants first contend that Plaintiff has failed to plead that she is disabled within the

meaning of the ADA. The ADA defines a “disability” as “a physical or mental impairment that

substantially limits one or more major life activities of such individual [and] a record of such an

impairment.” 42 U.S.C. § 12102(1)(A-B). The ADA states that “major life activities include, but

are not limited to, caring for oneself, performing manual tasks, seeing, hearing, eating, sleeping,

walking, standing, lifting, bending, speaking, breathing, learning, reading, concentrating, thinking,

communicating, and working.” 42 U.S.C. § 12102(2)(A).

       Plaintiff has sufficiently alleged that she was disabled under the ADA during her

employment at the hospital. The Complaint sets forth allegations that Plaintiff was “suffering from

blood coagulation disorder which has transformed into a pulmonary embolism.” (Compl. at 7.)

She alleges that her disorder results in “shortness of breath, inability to move rapidly when

necessary, and being hospitalized often.” (Id.) Plaintiff further states that when her blood clots

developed, she had “shortness of breath, fast and irregular heartbeats, chest pain, and extreme

weakness.” (Id. at 8.) As pled, Plaintiff’s condition substantially limited major life activities

including “walking” and “breathing.” Thus, accepting the facts as true at the motion to dismiss

stage, Plaintiff is disabled within the meaning of the ADA.

       Defendants also argue that Plaintiff is not a “qualified individual” under the ADA. The

ADA defines a “qualified individual” as someone with a disability who, either with or without

reasonable accommodations, can perform the essential functions of her desired position. 42 U.S.C.

§ 12111(8); Holly v. Clairson Indus., 492 F.3d 1247, 1256 (11th Cir. 2007). An accommodation—

in other words, a modification or adjustment to the work environment—is “reasonable” under the

ADA only if it enables the employee to perform the essential functions of the job. Holly, 492 F.3d

at 1256. Essential functions are the “fundamental job duties of a position that an individual with a



                                                 4
disability is actually required to perform.” Id. at 1257 (citing Earl v. Mervyns, Inc., 207 F.3d 1361,

1365 (11th Cir. 2000); see also 29 C.F.R. § 1630.2(n)(2)(i). Whether something is an essential

function is “evaluated on a case-by-case basis by examining a number of factors,” Holly, 492 F.3d

at 1257, including “the employer’s judgment as to what functions of a job are essential” and any

“written description [prepared] before advertising or interviewing applicants for the job.” 42

U.S.C. § 12111(8); see also D’Angelo, 422 F.3d at 1230. Although the ADA may require an

employer “to restructure a particular job by altering or eliminating some of its marginal functions,”

it “does not require [an] employer to eliminate an essential function of the plaintiff’s job.” Holly,

492 F.3d at 1256 (citations omitted).

       Plaintiff has satisfied this element of her discrimination claim as well. The Complaint

alleges that Plaintiff worked three days a week at the hospital from March 2015 to June 2017,

when she was taken off the work schedule. Plaintiff claims that although she requested

accommodations from the hospital in order to manage her condition—including a per diem

schedule, light duty, working part-time, or letting her work on a “lighter” floor—the hospital

refused to accommodate her. As such, Plaintiff remained employed and continued to work as a

nurse until she was taken off the schedule. These allegations as a whole demonstrate that Plaintiff

was capable of performing the essential functions of her job as a nurse, but sought adjustments to

her schedule in order to alleviate the effects of her disability. Defendants characterize these

requested accommodations as unreasonable because an employer should not have to tolerate an

employee’s absenteeism, even if caused by disability. However, the Complaint does not allege that

Plaintiff sought to stop working altogether, but rather convert to a part-time position that would

allow her more flexibility in her schedule should her symptoms worsen. But even assuming that

Plaintiff’s sought accommodations of a per diem schedule, light duty, or working part-time were



                                                  5
unreasonable, Defendants have not suggested that working on a lighter floor, as Plaintiff had

requested, would be an unreasonable accommodation or otherwise impose an undue hardship on

the hospital. Nor does the Court believe that it would. Plaintiff has sufficiently alleged that she is

a “qualified individual” under the ADA. And, as Defendants do not dispute, Plaintiff has pled the

third element of an ADA discrimination claim as well: that Defendants discriminated against her

because of her disability.

       The Court recognizes that Plaintiff’s complaint is not the paragon of clarity. But as a pro

se pleading, it need not be. As pled, Plaintiff has alleged a prima facie case of employment

discrimination for failure to accommodate under the ADA, and, accordingly, Defendants’ motion

to dismiss is denied on this ground. The Court will, however, require that Plaintiff amend her

complaint pursuant to the requirements of Federal Rule of Civil Procedure 10, which requires that

a pleading “must state its claims or defenses in numbered paragraphs.” Fed. R. Civ. P. 10(b).

       B.      ADA – Retaliation

       Defendants also contend that Plaintiff’s retaliation claim must be dismissed because

Plaintiff has failed to exhaust her administrative remedies as to this claim before initiating this

lawsuit. Specifically, Defendants argue that Plaintiff failed to include in her charge form to the

Equal Employment Opportunity Commission (“EEOC”) any allegations of retaliation and

therefore cannot bring such a claim in court.

        “Before filing suit under the ADA, a plaintiff must exhaust his administrative remedies by

filing a charge with the EEOC.” Butler v. Greif, Inc., 325 F. App’x 748, 749 (11th Cir. 2009); 42

U.S.C. § 12117(a) (applying remedies and procedures of Title VII to ADA). The purpose of this

requirement “is that the [EEOC] should have the first opportunity to investigate the alleged

discriminatory practices to permit it to perform its role in obtaining voluntary compliance and



                                                  6
promoting conciliation efforts.” Evans v. U.S. Pipe & Foundry Co., 696 F.2d 925, 929 (11th Cir.

1983). A “plaintiff’s judicial complaint is limited by the scope of the EEOC investigation which

can reasonably be expected to grow out of the charge of discrimination.” Gregory v. Ga. Dep’t of

Human Res., 355 F.3d 1277, 1280 (11th Cir. 2004). A plaintiff may allege claims that “amplify,

clarify, or more clearly focus” the allegations in the EEOC charge form, but may not allege new

acts of discrimination. Litman v. Sec’y, of the Navy, 703 F. App’x 766, 771 (11th Cir. 2017). Courts

are “extremely reluctant” to allow procedural technicalities to bar claims and, accordingly, have

found that the scope of an EEOC complaint should not be “strictly interpreted.” Id.

        Plaintiff’s EEOC charge form checks the box form “disability,” but not for “retaliation.”

(DE 10, Ex. B.) The description of her allegations against Defendants state as follows:

        I was employed by the above company as Registered Nurse on February 22, 2015.

        On February 12, 2017, I developed a medical condition and was admitted to the
        hospital. On March 31, 2017, I met with management and requested an
        accommodation to switch from fulltime to a fulltime per diem position because of
        my disability. During the meeting I received a written reprimand for using medical
        leave from February 12, 2017 through March 22, 2017. A week later, my request
        was denied. On June 28, 2017, I received a phone call from Human Resources and
        told I was taken off the schedule because of my disability. In July of 2017 I met
        with Human Resources and requested light duty or job modification of my job
        description which was denied.

        I believe I have been discriminated against because of my documented disability in
        violation of Palm Beach County Equal Employment Ordinance, Florida Civil
        Rights Act, as amended and the Americans with Disabilities Act Amendments Act
        of 2008 (ADAAA).

(Id.)

        Although Plaintiff did not check “retaliation” on her EEOC charge form, the Court finds

that this claim was “reasonably . . . expected to grow out” of the description of her allegations.

Gregory, 355 F.3d at 1280 (11th Cir. 2004). According to the Complaint, Plaintiff was removed

from her work schedule after seeking accommodations from Defendants; courts have routinely

                                                 7
held that this is a statutorily protected activity under the ADA for which a retaliation claim may

be based on. See, e.g., Cassimy v. Board of Educ. of Rockford Public Schools, Dist. No. 205, 461

F.3d 932, 938 (7th Cir. 2006) (a request for accommodation is a “statutorily protected activity” for

the purposes of establishing a claim of retaliation under the ADA); Heisler v. Metropolitan

Council, 339 F.3d 622, 630 n.5 (8th Cir. 2003) (“the ADA prohibits an employer from retaliating

against an employee who seeks an accommodation in good faith”); Shellenberger v. Summit

Bancorp, Inc., 318 F.3d 183, 191 (3d Cir. 2003) (“The right to request an accommodation in good

faith is no less a guarantee under the ADA than the right to file a complaint with the EEOC.”).

Courts have also found that that employees can establish a case of retaliation under the ADA when

there is evidence that an employee was terminated after returning from medical leave. See Belk v.

Branch Banking & Tr. Co., No. 16-80496-CIV, 2016 WL 4216675, at *5 (S.D. Fla. Aug. 10,

2016).

         The EEOC charge form alleges the same facts as the Complaint: that Plaintiff “met with

management and requested an accommodation to switch from fulltime to a fulltime per diem

position because of [her] disability” which was denied, “received a written reprimand for using

medical leave,” and “was taken off the schedule because of [her] disability.” (DE 10, Ex. B.) Thus,

there is no “new act[] of discrimination” which would fail to put the EEOC on notice of her

retaliation claim. Litman, 703 F. App’x at 771. As such, because these allegations put the EEOC

on notice to investigate her claims, and because the Court will not strictly interpret an EEOC

charge form against a non-lawyer plaintiff, the Court will not dismiss Plaintiff’s retaliation claim.

The motion to dismiss is denied on this ground as well.




                                                 8
        C.      Individual Defendants

        Finally, Defendants argue that Caracciolo and Cassel, as employees of Wellington, have

been improperly named as defendants to this lawsuit because individual employees are not subject

to liability under the ADA and therefore must be dismissed. Defendants are correct. The Eleventh

Circuit has determined that the ADA does not provide for individual liability against employees.

Albra v. Advan, Inc., 490 F.3d 826, 829-34 (11th Cir. 2007) (holding that the ADA precludes

individual liability for both discrimination and retaliation claims); Mason v. Stallings, 82 F.3d

1007, 1009 (11th Cir. 1996) (“We hold that the Disabilities Act does not provide for individual

liability, only for employer liability.”). Accordingly, Caracciolo and Cassel are due to be dismissed

as parties from the case. 1

III.    CONCLUSION

        For the foregoing reasons, it is hereby ORDERED AND ADJUDGED Defendants’

Motion to Dismiss the Complaint [DE 10] is GRANTED IN PART and DENIED IN PART as

follows:

        1.      Defendants Mary Jo Caracciolo and Sam Cassel are DISMISSED WITH

PREJUDICE. The Motion to Dismiss is DENIED on all other grounds.

        2.      Plaintiff shall file an amended complaint that complies with Federal Rule of Civil

Procedure 10 by no later than April 6, 2020. Defendants shall file an answer by no later than April

20, 2020.




1
 To the extent Plaintiff seeks to sue Caracciolo and Cassel in their official capacities as agents of
Wellington (though this is unclear from the face of the Complaint), Plaintiff has already named
Wellington as a defendant; thus, naming Caracciolo and Cassel as defendants is redundant and
unnecessary. See Chaney v. Cmty. Hospice of Baldwin Cty., No. 1:18-CV-237-TFM-M, 2019 WL
489115, at *5 (S.D. Ala. Feb. 7, 2019).
                                                 9
       3.     Plaintiff is strongly encouraged to consult and/or retain an attorney to assist in the

pleading and prosecution of her claims. The undersigned will refer this case to the Court’s

Volunteer Attorney Program by separate order.


       DONE AND ORDERED in Fort Lauderdale, Florida, this 16th day of March, 2020.




                                                     RODNEY SMITH
                                                     UNITED STATES DISTRICT JUDGE




                                                10
